DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 
Response to Amendment
The Amendment filed September 30, 2021 has been entered. Claims 1-4 and 6-20 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muzet (US 2014/0088378 A1) (hereinafter – Muzet) in view of Krausman et al. (US 2004/0087878 A1) (hereinafter – Krausman).

Regarding claim 1, Muzet discloses A method of assessing sleep state of an individual, the method comprising (Abstract and entire document):
obtaining a time series of acceleration data from a motion monitor mounted upon or to the individual (Para. [0124], “In a preferred embodiment, the body movement of the tested person will be measured by a miniaturized three-axis accelerometer 120, placed in the recording device 100. The accelerometer 120 measures a value of acceleration for example 20 times per second and all the absolute values are summed for each second.”);
deriving one or more sleep-related variables from the time series of acceleration data during a period of attempted sleep by the individual (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”); 
using one or more of the sleep-related variables derived from the acceleration data to produce a sleep score for determining if the attempted sleep by the individual is normal or abnormal based on comparison with a threshold score (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch. Moreover, the simultaneous recording of ambient physical variables together with the biological ones will allow evaluating the possible impact of the former to the latter.” And para. [0126], “Returning to FIG. 2, the movement detecting means of recording device 100 may also comprise a comparator unit 122 receiving output signals from the sensor 120. The comparator unit 122 compares these output signals with a predefined threshold.”);
wherein the one or more sleep-related variables include at least a variable determined from the individual's movement during the period of attempted sleep, and wherein the method further comprises (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”): 
determining for each of a plurality of time intervals in the time series of acceleration data, a kinetic measure from the acceleration data (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”)b;
 assigning each of the plurality of time intervals to a mobility category according to the kinetic measure determined for each time interval (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.” And para. [0191], “Each movement can be classified according to its duration (in seconds) and its intensity (counts per second). As noted above, the number of movements for each second is recorded in the device 100. In case of no movement, the count will be 0 for the considered second.”); and 
 determining a quantity of time intervals assigned to each mobility category (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”); 
wherein the one or more sleep related variables is determined based on the quantity of time intervals, in the time series of acceleration data representing the entire period of attempted sleep, that have been assigned to each of a plurality of mobility categories (Para. [0113], “During the sleep ; and
wherein the one or more sleep-related variables derived from the acceleration data are used to produce the sleep score for determining if the attempted sleep by the individual is normal or abnormal (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Muzet fails to disclose and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal
However, in the same field of endeavor, Krausman teaches and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal (Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of assessing sleep state as taught by Muzet to include a Parkinsonian subjects as taught by Krausman in order to quantify and output a level indicating to the user how effective there sleep really is in an easy, user-friendly manner (Para. [0006], “Although most are aware of the importance of a good night's sleep, there presently is no easy method of gauging just how well we actually do sleep. For most people, awareness of the quality of their sleep (i.e., how soundly they slept through the night) without a means of measurement is difficult, if not impossible.”).
Regarding claim 2, Muzet and Krausman teach The method of claim 1 Muzet further discloses when used in a non-clinical setting such as the individual's home (Para. [0101], “The present invention provides a system and method to score the waking and sleeping periods of an individual, based on the ambulatory recording of both heart rate and body motility, and to describe the characteristics and the variations of the ambient physical environment in which this person is living.”).
Regarding claim 3, Muzet and Krausman teach The method of claim 1 Muzet further discloses applied to assess sleep state of Parkinsonian subjects (Para. [0256], “Finally, the system can also be very valuable in the field of neuro-psychiatric disorders. Indeed, several observations suggest important links between sleep and mental disorders. For neuropsychiatric disorders the link is the most evident, such as for major mood disorders, such as depression, schizophrenia, degenerative disorders of ageing, and Parkinson's disease. For most of these diseases mentioned above sleep is a good bio marker contributing to a better diagnostic as well as to a more accurate evaluation and quantification of the therapeutic effect of either pharmacological or psychological treatments.”).
Regarding claim 4, Muzet and Krausman teach The method of claim 1 Muzet further discloses applied to assess sleep state of non-Parkinsonian subjects (Para. [0101], “The present invention provides a system and method to score the waking and sleeping periods of an individual, based on the ambulatory recording of both heart rate and body motility, and to describe the characteristics and the variations of the ambient physical environment in which this person is living.” Individuals include non-Parkinsonian subjects.).
Regarding claim 6, Muzet and Krausman teach The method of claim 1 Muzet further discloses wherein the sleep related variables include a variable reflecting the individual's attempts at being active (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement .
Regarding claim 7, Muzet and Krausman teach The method of claim 1 Muzet further discloses wherein the sleep related variables include a variable reflecting the individual's inactivity while awake (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”).
Regarding claim 8, Muzet and Krausman teach The method of claim 1 Muzet further discloses wherein the sleep related variables include a variable reflecting the individual's immobility while asleep (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”).
Regarding claim 9, Muzet and Krausman teach The method of claim 1 Muzet further discloses wherein the sleep related variables include a variable reflecting the individual's sleep duration (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Regarding claim 10, Muzet and Krausman teach The method of claim 1 Muzet further discloses wherein the sleep related variables include a variable reflecting the individual's sleep fragment length (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Regarding claim 11, Muzet and Krausman teach The method of claim 1 Muzet further discloses wherein the sleep related variables include a variable reflecting the individual's Sleep Quality (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Regarding claim 12, Muzet discloses A system for assessing sleep state of an individual, the system comprising (Abstract and entire document):
a motion sensor to be mounted upon or to the individual and configured to obtain a time series of acceleration data (Para. [0124], “In a preferred embodiment, the body movement of the tested person will be measured by a miniaturized three-axis accelerometer 120, placed in the recording device 100. The accelerometer 120 measures a value of acceleration for example 20 times per second and all the absolute values are summed for each second.”);
and a processor configured to derive one or more sleep-related variables from the time series of acceleration data during a period of attempted sleep by the individual (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”); 
use one or more of the sleep-related variables derived from the acceleratio9ndata to produce a sleep score for determining if the attempted sleep by the individual is normal or abnormal based on comparison with a threshold score (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch. Moreover, the simultaneous recording of ambient physical variables together with the biological ones will allow evaluating the possible impact of the former to the latter.” And para. [0126], “Returning to FIG. 2, the movement detecting means of recording device 100 may also comprise ;
wherein the one or more sleep-related variables include at least a variable determined from the individual's movement during the period of attempted sleep, and wherein the processor is further configured to (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”): 
determine for each of a plurality of time intervals in the time series of acceleration data, a kinetic measure from the acceleration data (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”);
 assign each of the plurality of time intervals to a mobility category according to the kinetic measure determined for each time interval (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.” And para. [0191], “Each movement can be classified according to its duration (in seconds) and its intensity (counts per second). As noted above, the number of movements for each second is recorded in the device 100. In case of no movement, the count will be 0 for the considered second.”); and 
 determine a quantity of time intervals assigned to each mobility category (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”); 
wherein the one or more sleep related variables is determined based on the quantity of time intervals, in the time series of acceleration data representing the entire period of attempted sleep, that have been assigned to each of a plurality of mobility categories (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”); and
wherein the one or more sleep-related variables derived from the acceleration data are used to produce the sleep score for determining if the attempted sleep by the individual is normal or abnormal (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Muzet fails to disclose and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal
However, in the same field of endeavor, Krausman teaches and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal (Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of assessing sleep state as taught by Muzet to include a Parkinsonian subjects as taught by Krausman in order to quantify and output a level indicating to the user how effective there sleep really is in an easy, user-friendly manner (Para. [0006], “Although most 
Regarding claim 13, Muzet discloses A non-transitory computer readable medium for assessing sleep state of an individual, comprising instructions which, when executed by one or more processors, causes performance of the following (Abstract and entire document):
obtaining a time series of acceleration data from a motion monitor mounted upon or to the individual (Para. [0124], “In a preferred embodiment, the body movement of the tested person will be measured by a miniaturized three-axis accelerometer 120, placed in the recording device 100. The accelerometer 120 measures a value of acceleration for example 20 times per second and all the absolute values are summed for each second.”);
deriving one or more sleep-related variables from the time series of acceleration data during a period of attempted sleep by the individual (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”); 
using one or more of the sleep-related variables derived from the acceleration data to produce a sleep score for determining if the attempted sleep by the individual is normal or abnormal based on comparison with a threshold score (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch. Moreover, the simultaneous recording of ambient physical variables together with the biological ones will allow evaluating the possible impact of the former to the latter.” And para. [0126], “Returning to FIG. 2, the movement detecting means of recording device 100 may also comprise a comparator unit 122 receiving output signals from the sensor 120. The comparator unit 122 compares these output signals with a predefined threshold.”);
wherein the one or more sleep-related variables include at least a variable determined from the individual's movement during the period of attempted sleep, and wherein the method further comprises (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”): 
determining for each of a plurality of time intervals in the time series of acceleration data, a kinetic measure from the acceleration data (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.”);
 assigning each of the plurality of time intervals to a mobility category according to the kinetic measure determined for each time interval (Para. [0127], “According to another aspect, the comparator unit 122 holds more than one threshold to which the sensed acceleration is compared. This allows a pre-classification of the movements based on the magnitude of the sensed acceleration.” And para. [0191], “Each movement can be classified according to its duration (in seconds) and its intensity (counts per second). As noted above, the number of movements for each second is recorded in the device 100. In case of no movement, the count will be 0 for the considered second.”); and 
 determining a quantity of time intervals assigned to each mobility category (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”); 
wherein the one or more sleep related variables is determined based on the quantity of time intervals, in the time series of acceleration data representing the entire period of attempted sleep, that have been assigned to each of a plurality of mobility categories (Para. [0113], “During the sleep ; and
wherein the one or more sleep-related variables derived from the acceleration data are used to produce the sleep score for determining if the attempted sleep by the individual is normal or abnormal (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Regarding claim 14, Muzet and Krausman teach The method of claim 1, Muzet further discloses wherein two or more sleep-related variables are combined to produce the sleep score and include: a variable reflecting the individual's sleep duration; and a variable reflecting the individual's Sleep Quality (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Regarding claim 15, Muzet and Krausman teach The method of claim 14, Muzet further discloses wherein the two or more sleep-related variables combined to produce the sleep score further include: a variable reflecting the individual's immobility while asleep (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”).
Regarding claim 16, Muzet and Krausman teach The method of claim 14, Muzet further discloses wherein the two or more sleep-related variables combined to produce the sleep score further include one or more of: a variable reflecting the individual's attempts at being active (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”);
a variable reflecting the individual's inactivity while awake (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”);
a variable reflecting the individual's immobility while asleep (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”);
and a variable reflecting the individual's sleep fragment length (Para. [0113], “During the sleep state, sleep stages will be scored every 30-second epoch.” See also fig. 9 and related paragraphs, see para. [0169], “A counter 222 may be part of body movement calculating means 220 or may be a separate unit within data extracting unit 200. The counter 222 determines the intensity of the movement by counting the number of BMs per second.”).
Regarding claim 17, Muzet and Krausman teach The method of claim 1, Muzet further discloses wherein the plurality of mobility categories comprise Mobile and Immobile (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during .
Regarding claim 18, Muzet and Krausman teach The method of claim 1, Muzet further discloses wherein the plurality of mobility categories comprise Active, Inactive, Immobile and Very Immobile (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”).
Regarding claim 19, Muzet and Krausman teach The system of claim 12, Muzet further discloses wherein the plurality of mobility categories comprise Mobile and Immobile (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”).
Regarding claim 20, Muzet and Krausman teach The system of claim 12, Muzet further discloses wherein the plurality of mobility categories comprise Active, Inactive, Immobile and Very Immobile (Para. [0206], - [0207], “As shown in Table II, large movements (LM) and small movements (SM) can be seen both during wakefulness and during sleep. However, their number and mainly their succession will be quite different in these two different vigilance states.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791